Case 1:16-cv-04270-VM-GWG Document 166 Filed 07/13/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee xX
ROCKY ASPEN MANAGEMENT 204 LLC :

Plaintiff,

: 16 Civ. 4270(VM)
-against- : ORDER

HANFORD HOLDINGS LLC, :

Defendant. :
ae ee ee ee ee xX

VICTOR MARRERO, U.S.D.J.:
It is hereby ordered that the teleconference in the
above-captioned action currently scheduled for July 14, 2020

is cancelled at this time.

SO ORDERED:

Dated: New York, New York
13 July 2020

 

 

U.5. Ded
